 1   JASON HONAKER SBN 251170
     851 Burlway Road, Ste. 208
 2   Burlingame, CA 94010
     Telephone: (650) 259-9203
 3   Facsimile: (877) 218-4033
     jh@honakerlegal.com
 4
     Attorney for Debtor
 5   Ophelia Alvarez
 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                 NORTHERN DISTRICT OF CALIFORNIA
 8
     In re:                                            )       Chapter 13
 9                                                     )       Bankruptcy No.: 19-30319
     Ophelia Alvarez,                                  )
10                                                     )       STATEMENT RE: MOTION TO DISMISS
     Debtor.                                           )       CASE
11                                                     )
                                                       )
12                                                     )
                                                       )
13                                                     )
14
                            STATEMENT RE: MOTION TO DISMISS CASE
15
              This case will be called for a continued hearing on the trustee’s motion to dismiss.
16
      The undersigned has been in touch with the trustee’s office. Based on those discussions
17
      and a certificate of service that was filed last week, it appears that the outstanding issues
18
      are as follows, with status:
19
      1.      Debtor has not filed a motion to avoid lien: It was recently learned there is actually
20
           a co-debtor on the loan for the vehicle, accordingly she will not attempt to value it. I
21
           am waiting for contact information for the co-debtor from her, and once I have it will
22
           make appropriate amendments to the schedules. The plan needs to be amended for
23
           payment reasons as discussed below, and this change will be made at the same time.
24
      2.      Schedule D does not include collateral description: An amended Schedule D with
25
           the collateral descriptions can be signed and then filed with the new plan discussed
26
           below.
27
      3.      Debtor has not filed a sufficient post-petition mortgage payments declaration: This
28
           has been an ongoing problem that has caused the meeting of creditors to be continued


                                                           1
     Case: 19-30319        Doc# 35     Filed: 08/19/19          Entered: 08/19/19 21:44:50    Page 1 of 2
 1        more than once. Debtor has attended the meeting of creditors in person and identified
 2        herself, and it was discussed there she needed to bring the mortgage payments due
 3        post-petition current to have the meeting go forward. She is trying her best to do so
 4        and understands it is not clear if she will receive another continuance.
 5   4.     Plan payments deficiency – the Trustee’s office informed me late last week debtor
 6        is behind on her plan payments. I have discussed with her on several occasions that
 7        we could amend the plan in a way that would help her get current on the post-petition
 8        payments. Accordingly, we would ask that she be given a date to either a) bring the
 9        plan current; or b) file the amended plan.
10   5.     Objection by lender – The amended plan should have addressed critical issues the
11        lender had. I have asked their counsel to withdraw the objection. If they do not
12        withdraw the objection, it can be set for a contested hearing in September or October
13        at the latest. September may be difficult since the trustee is not in agreement with
14        debtor’s proposed timeframe to sell her home and the payments are behind.
15   6.     Issues about noticing and service of the plan should have all been addressed by the
16        notice and service that occurred in mid-July.
17

18   Dated: August 19, 2019
19

20                                                         /s/ Jason Honaker
21                                                         Jason Honaker
                                                           Attorney for Debtor
22

23

24

25

26

27

28




                                                       2
     Case: 19-30319       Doc# 35     Filed: 08/19/19      Entered: 08/19/19 21:44:50        Page 2 of 2
